Citation Nr: 1532482	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a neurological disability, to include Multifocal Motor Neuropathy (MMN) and Amyotrophic Lateral Sclerosis (ALS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971, including service in the Republic of Vietnam from June 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Veteran and his wife testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that proceeding is of record.  During the hearing, the Veteran requested that the record be held open for an additional 60 days to allow him to submit additional medical evidence, which was received in June 2015.  See 38 C.F.R. § 20.709 (2014).  

This appeal was processed electronically using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's neurological disability is consistent with ALS.

2.  The Veteran has 90 days of continuous active duty service.



CONCLUSION OF LAW

The criteria for service connection for a neurological disability, to include Multifocal Motor Neuropathy (MMN) and Amyotrophic Lateral Sclerosis (ALS), have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.318 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

As service connection for a neurological disability has been granted, the issue of whether there was any error related to VA's duties under the VCAA with respect to this claim is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Service Connection

VA regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the Veteran had active, continuous service of 90 days or more.  However, the presumption of service connection for ALS does not apply if there is affirmative evidence that ALS was not incurred during or aggravated by such service, or affirmative evidence that ALS was caused by the Veteran's own willful misconduct.  38 C.F.R. § 3.318 (2014). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with MMN, with onset in 2003.  See, e.g., May 2010 Letter from W.I.B., MD (noting that the Veteran has been under his care "since 2003 with what has been diagnosed as multifocal motor neuropathy"); June 2015 Letter from D.B., MD (stating that "[i]n approximately 1995 he began having symptoms of progressive weakness.  Ultimately in 2003 he was diagnosed as having MMN that explained the symptoms he had been having for eight years.").  In June 2014, D.B., MD, the Executive director of the Multiple Sclerosis and Neuroimmunology Center, Department of Neurology, Oregon Health and Science University School of Medicine, opined that the Veteran's diagnosed MMN is "closely related to the pure lower motor neuron variant of amyotrophic lateral sclerosis (ALS) also referred to broadly as motor neuron disease."  For this reason, because MMN is an indolent variant of ALS, Dr. D.B. stated that the Veteran "should be granted service connection as other Veterans with motor neuron disease are."  See also May 2015 Letter from W.I.B., MD (stating that MMN "is a condition that is very closely related to the lower motor variant of ALS, and sometimes they can be confused with each other").

The Board finds that this opinion constitutes probative evidence that that the Veteran's neurological disability, diagnosed as MMN, is consistent with ALS.  The Veteran's doctor's indicated that the Veteran has an indolent variant of ALS in June 2014.  This opinion was based on his specialized expertise in neurological pathology and his intimate knowledge of the symptomatology and progression of the Veteran's condition over years of treatment.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  Moreover, although the Veteran was not initially diagnosed with ALS in 2003, his physician's subsequent medical findings and opinion that the Veteran' neurological disability was a variant of ALS are persuasive.  Thus, the Board finds that the medical evidence of record reflects that it is at least as likely as not that the Veteran's neurological disability is a variant of ALS, and should thus be subject to the presumptive service connection for ALS provided for by 38 C.F.R. § 3.318.


In view of the foregoing, the Board finds that, affording the Veteran all reasonable doubt, service connection is warranted for the Veteran's neurological disability, to include MMN and ALS.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a neurological disability, to include Multifocal Motor Neuropathy (MMN) and Amyotrophic Lateral Sclerosis (ALS), is granted.



____________________________________________
JOHN Z. JONES
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


